
	
		I
		111th CONGRESS
		2d Session
		H. R. 5666
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  the drilling of emergency relief wells, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Relief Well
			 Act.
		2.FindingsCongress finds that—
			(1)the April 20,
			 2010, explosion and sinking of the mobile offshore drilling unit Deepwater
			 Horizon resulted in the largest release of petroleum in the history of the
			 United States, causing tens of billions of dollars in economic damages and
			 widespread devastation of natural resources;
			(2)numerous attempts
			 over several months failed to stem the flow of oil from the Deepwater Horizon
			 incident, including the use of—
				(A)a containment dome
			 to cover the leak;
				(B)a top kill
			 procedure to plug the well with viscous drilling fluid;
				(C)a junk shot to
			 clog the well with various waste materials; and
				(D)a cut and cap
			 procedure to excise a damaged riser pipe and apply an oil collection
			 device;
				(3)all of the
			 attempts described in paragraph (2) failed to permanently stop the flow of
			 oil;
			(4)drilling emergency
			 relief wells is the most effective procedure to permanently stop the flow of
			 oil from a damaged well;
			(5)the success of
			 relief wells in stopping oil spills has been demonstrated in the Ixtoc Spill in
			 Mexico in 1979 and the Montara Spill in Australia in 2009, which were 2 of the
			 largest oil spills in recent history;
			(6)although emergency
			 relief wells successfully stopped the Ixtoc and Montara spills, the emergency
			 relief wells—
				(A)took several
			 months to complete; and
				(B)required multiple
			 successive attempts before finally stopping the flow of oil;
				(7)other governments
			 have maintained emergency relief well policies to ensure that preparations are
			 made for emergency relief wells before an emergency blowout;
			(8)although no
			 measure can prevent a spill or leak or make drilling safe, relief wells are the
			 most proven way of stopping a spill or leak after a spill or leak has occurred;
			 and
			(9)if emergency wells
			 had been prepared at the mobile offshore drilling unit Deepwater Horizon at the
			 initiation of drilling, months of disaster relief measures could have been
			 eliminated, and tens of millions of gallons of oil could have been prevented
			 from entering the Gulf of Mexico and damaging the surrounding economies and
			 natural resources.
			3.Amendments to the
			 outer continental shelf lands act
			(a)Geological and
			 geophysical explorationsSection 11 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1340) is amended—
				(1)in subsection
			 (c)(3)—
					(A)in subparagraph
			 (C), by striking and;
					(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(C)by inserting after
			 subparagraph (C) the following:
						
							(D)a plan for
				drilling at least 1 emergency relief well concurrently with the drilling of the
				proposed well; and
							;
				and
					(2)in subsection (e),
			 by adding at the end the following:
					
						(3)Emergency relief
				wellAny exploratory drilling conducted under a lease shall be
				accompanied by the concurrent drilling of at least 1 emergency relief well,
				subject to any applicable requirements established by the Secretary.
						(4)Alternative
				measuresThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency and the Secretary of Commerce, may require,
				as an alternative to the emergency relief well requirement under paragraph (3),
				measures that the Secretary, after a period of notice and public comment,
				determines would be at least as effective at stopping a major release from a
				proposed well as the measures required under that
				paragraph.
						.
				(b)Oil and gas
			 development and productionSection 25 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1351) is amended—
				(1)in subsection
			 (c)—
					(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(B)by inserting after
			 paragraph (4) the following:
						
							(5)a plan for
				drilling at least 1 emergency relief well concurrently with the proposed
				well;
							;
				and
					(2)by adding at the
			 end the following:
					
						(m)Emergency relief
				wells
							(1)In
				generalAny development and production drilling conducted under a
				lease granted under this Act shall be accompanied by the concurrent drilling of
				at least 1 emergency relief well, subject to any applicable requirements
				established by the Secretary.
							(2)Alternative
				measuresThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency and the Secretary of Commerce, may require,
				as an alternative to the emergency relief well requirement under paragraph (1),
				measures that the Secretary, after a period of notice and public comment,
				determines would be at least as effective at stopping a major release from a
				proposed well as the measures required under that
				paragraph.
							.
				
